EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1, line 12, “the handles” has been replaced with --handles--.
Claim 1, line 22, “the tips” has been replaced with --tips--.

Reasons for Allowance
Claims 1 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest a rod holder assembly, as detailed by the claims. Specifically, the prior art fails to disclose a rod holder locking member mounted on a shelf in a cabin of a boat, said rod holder locking member comprising a fixed base mounted to the shelf, wherein the fixed base configured to move the locking member between a first and a second position, said first position away from the interior of the cabin and said second position toward the interior of the cabin; a rod tip support mounted within the cabin to a surface above the shelf through a hinge; the rod tip support comprising two curved cradle shaped members for supporting the tips of two rods, and attached to the surface above the shelf in the cabin on which the slidable rod holder locking member is mounted, in light of the scope of claim 1. 
In regard to the claims, the prior art of record, Honermann et al. (U.S. Pub. 20190313813) teaches a rod holder assembly, comprising: a rod holder locking member (Paragraph [0020] and Paragraph [0022], where there is a rod holder member 101), said rod holder locking member comprising a fixed base, wherein the fixed base comprises a slide attached to the locking member (Paragraph [0004], Paragraph [0036], and Figs. 1-4, where the slidable rod holder member has a fixed base 402 and a slide 306 which is attached to the rod holder locking member and engaged with a support structure). However, Honermann et al. fails to teach or suggest a rod holder locking member mounted on a shelf in a cabin of a boat, said rod holder locking member comprising a fixed base mounted to the shelf, wherein the fixed base configured to move the locking member between a first and a second position, said first position away from the interior of the cabin and said second position toward the interior of the cabin; said rod holder locking member comprising a top locking plate and a bottom locking plate hinged to each other to have the top locking plate movable between an open position and a closed position in abutment with the bottom locking plate, and the top locking plate and bottom locking plate each having two cutouts to define two circular openings for holding the handles of two rods respectively when the top locking plate is in the closed position for holding the handle of a rod within the circular opening; and a locking clip for locking the top locking plate and bottom locking plate in the closed position; a rod tip support mounted within the cabin to a surface above the shelf through a hinge for allowing the rod tip support to be folded, to be flush against the surface above when not in use at a location spaced from the rod holder locking member for supporting a tip of the rod having its handle locked in said rod holder locking member, the rod tip support 
The further prior art of record, Knutson et al. (U.S. Pat. 8875963), teaches said rod holder locking member comprising a top locking plate and a bottom locking plate hinged to each other (Fig. 1, where there is a top locking plate 22 and a bottom locking plate 14) to have the top locking plate movable between an open position and a closed position in abutment with the bottom locking plate (Fig. 6A and 6B, where the top locking plate 22 is movable between an open position and a closed position in abutment with the bottom locking plate 14), and the top locking plate and bottom locking plate each having two cutouts to define two circular openings for holding the handles of two rods respectively when the top locking plate is in the closed position for holding the handle of a rod within the circular opening (Fig. 6B, where the top locking plate 22 and the bottom locking plate 14 have a plurality of cut outs 18 to define circular openings for holding the handles of two rods when the top locking plate is in the closed position); and a locking clip for locking the top locking plate and bottom locking plate in the closed position (Fig. 6A and 6B, where there is a locking clip 28/29 for locking the top locking plate 22 and the bottom locking plate 14 in the closed position). However, Knutson et al. fails to teach or suggest a rod holder locking member mounted on a shelf in a cabin of a boat, said rod holder locking member comprising a fixed base mounted to the shelf, wherein the fixed base configured to move the locking member between a first and a second position, said first position 
The further prior art of record, Swaim (U.S. Pat. 4027798), teaches a rod tip support (Figs. 5-6, where there is rod tip support 56) mounted at a location spaced from the rod holder locking member for supporting a tip of the rod having its handle locked in said rod holder locking member (Figs. 5-6, where rod tip support 56 is mounted at a location spaced from the rod holder locking member 10/12 for supporting the tip of a rod 52); the rod tip support comprises a cradle shaped member (Fig. 6, where rod tip support 56 has a cradle shaped member 58). However, Swaim fails to teach or suggest a rod holder locking member mounted on a shelf in a cabin of a boat, said rod holder locking member comprising a fixed base mounted to the shelf, wherein the fixed base configured to move the locking member between a first and a second position, said first position away from the interior of the cabin and said second position toward the interior of the cabin; a rod tip support mounted within the cabin to a surface above the shelf through a hinge for allowing the rod tip support to be folded, to be flush against the surface above when not in use; the rod tip support comprising two curved cradle shaped members for supporting 
The further prior art of record, Weber (U.S. Pub. 20140137460), teaches the rod tip support is connected to a surface through a hinge for allowing the rod tip support to be folded to be flush against the surface when not in use (Fig. 7 and Paragraph [0021], where the rod tip support 14 can be folded flush against a surface when not in use via hinge 18). However, Weber fails to teach or suggest a rod holder locking member mounted on a shelf in a cabin of a boat, said rod holder locking member comprising a fixed base mounted to the shelf, wherein the fixed base configured to move the locking member between a first and a second position, said first position away from the interior of the cabin and said second position toward the interior of the cabin; a rod tip support mounted within the cabin to a surface above the shelf through a hinge; the rod tip support comprising two curved cradle shaped members for supporting the tips of two rods, and attached to the surface above the shelf in the cabin on which the slidable rod holder locking member is mounted. Honermann et al. modified by Knutson et al., Swaim, and Weber fail to cure all of the deficiencies of Honermann et al. noted above.
In conclusion, the prior art of record fails to teach or suggest a rod holder assembly having a rod holder locking member mounted on a shelf in a cabin of a boat, said rod holder locking member comprising a fixed base mounted to the shelf, wherein the fixed base configured to move the locking member between a first and a second position, said first position away from the interior of the cabin and said second position toward the interior of the cabin; a rod tip support mounted within the cabin to a surface above the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to the applicant's disclosure as it pertains to the current state of the art of fishing rod holders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647